Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08 February 2021 has been entered. Claim(s) 1, 3-8, and 10 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 09 November 2020. While the amendment to the drawings has overcome some of the rejections, it fails to address the objection regarding the resonance member not being shown in the drawings. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resonance member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 6 is objected to because of the following informalities:  "detect a sound wave" in line 3 of the claim should read "detect the sound wave".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “by a manipulation of a user” in lines 11-12 and 16 of the claim. There is insufficient clarity in this limitation. At present it is unclear if a manipulation is being done by a user or to a user in order to prompt the olfactory stimulator to an action. This limitation is currently interpreted to mean some manipulation of the system is performed by the user. Claims 3-10 are additionally rejected under 35 U.S.C. 112(b) for their dependence on claim 1.
Claim 4 recites the limitation “the sound wave generated in the nozzle member included in the olfactory” in lines 8-9 of the claim. There is no antecedent basis for the term “the olfactory” and it is not clear what is otherwise meant. This limitation is currently interpreted to mean the olfactory stimulator.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means of inputting through the inputter, such as a button. At present there is no claimed manner of inputting a response, which may substantially alter the understanding of a reaction time. The time associated with a response input is not defined as occurring at the beginning or end of an input, which may be substantially different times if the means of inputting is, for example, a speech input. 
Claims 3, 5-6, 8, and 10 are further rejected as indefinite based on their dependence on the indefinite claims 1 and 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "the amount of the olfactory stimulating material is determined based on a size of a container that accommodates the olfactory stimulating material, a characteristic of the sound wave, or a discharge pressure of the olfactory stimulating material". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 5 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 5, the limitation "the amount of the olfactory stimulating material is determined based on a size of a container that accommodates the olfactory stimulating material, a characteristic of the sound wave, or a discharge pressure of the olfactory stimulating material" is an abstract idea as it is directed to a mathematical concept and mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements of "the olfactory cognitive ability test system of claim 1" which includes “wherein the olfactory stimulator is configured to adjust an amount of the olfactory stimulating material or an amount of an olfactory stimulation to a fixed amount by a manipulation of a user”. Under the broadest reasonable interpretation, the olfactory cognitive ability test system does not require the application of 
In Step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of adjusting an amount of olfactory stimulation with the calculating step amounts to no more than mere indications to apply the exception.
In Summary, claim 5 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker(U.S. 20160144142 A1).
ding Claim 1, Baker teaches an olfactory stimulator configured to accommodate an olfactory stimulating material (Canister portion 19’, Fig. 1 and 4), an olfactory stimulation terminal (Device housing 50, Fig. 1; microprocessor 24 and training container 13, Fig. 3) configured to recognize the olfactory stimulator and to perform an olfactory cognitive ability test based on an olfactory stimulation protocol (Paragraphs 0014 and 0113). Baker further teaches the olfactory stimulation terminal is a mobile device (Device housing 50, Fig. 1; Training container 13, Fig. 3) and the olfactory stimulator is configured to adjust an amount of the olfactory stimulating material or an amount of an olfactory stimulation to a fixed amount in the olfactory stimulator by a manipulation of a user. To this limitation, Baker teaches a container (canister portion 19’, Fig. 1 and 4) and a training canister (Paragraph 0075) which may be interchangeably placed within the device housing. Baker also teaches the general need to adjust treatments and dosages for patients using a metered-dose inhaler (Paragraph 0004); these teachings together provide for an easily adjustable dose via the exchange of canisters in the device housing. Baker additionally teaches the olfactory stimulation terminal (Device housing 50, Fig. 1; microprocessor 24 and training container 13, Fig. 3) is configured obtain information regarding the amount of the olfactory stimulating material or the amount of the olfactory stimulation (Paragraph 0058) based on a sound wave (Signal receiving component 98, Fig. 4; Paragraphs 0010. 0013, and 0104), and generated in the olfactory stimulator by the manipulation of the user (Paragraph 0104—actuation of device), as the volume of air moving through the mouth piece portion would also produce a sound wave from the pressurized contents of the canister (Element 19’, Fig. 1 and 4) being released to a lower pressure environment during the spraying action in addition to a sound being created through the actuation of the device.
Regarding Claim 3, Baker teaches an olfactory stimulator comprising a container configured to accommodate the olfactory stimulating material (Canister portion 19’, Fig. 1 and 4), a manipulator configured to expose a fixed amount of the olfactory stimulating material from the container by a user’s 
Regarding claim 5, Baker teaches an amount of olfactory stimulating material is determined based on a size of a container that accommodates the olfactory stimulating material (Paragraph 009—a particular canister delivers a specific amount of medication), a characteristic of the sound wave (Paragraph 0034—audio output is tracked, Paragraphs 0104 and 0105—audio signals can be used to determine incorrect usage), or a discharge pressure of the olfactory stimulating material (Paragraph 0048 and 0058—pressure is used to detect dosage delivered). Baker also more generally teaches that dosage output may be calculated (Paragraph 0113). 
Regarding Claim 6, Baker teaches the olfactory stimulation terminal comprises a sound wave detector (Signal receiving component, paragraph 0013 and 0104; element 98, Fig. 4) configured to detect a sound wave generated in the olfactory stimulator (Audible output from signal output component, paragraphs 0013, 0104, and 0105), and the sound wave detector is configured to convert the sound wave to an electric signal (Processed by the components of the container, paragraph 0104).
Regarding Claim 7, Baker teaches an inputter (Control interface 28, Fig. 1) configured to allow a testee to input a response (Paragraphs 0050 and 0061) to the olfactory stimulating material and an olfactory cognitive ability analyzer (Microprocessor 24, Fig. 3) configured to analyze an olfactory cognitive ability of the testee based on a reaction time of the testee (Timekeeper, Paragraph 0039).
Regarding Claim 8, Baker teaches a protocol controller configured to control the olfactory stimulation protocol (Paragraph 0011) and the olfactory cognitive ability analyzer is configured to .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Toda (Sensors and Actuators A 144).
Regarding claim 4, Baker teaches all of the limitations of claims 1 and 3 as stated in paragraph 26 of this action as well as a nozzle member (Part of the actuation mechanism, paragraph 0057) included in the container (Container 19, Fig. 1 and 4) and configured to spray the olfactory stimulating material at a pressure greater than a reference pressure (Paragraph 0009—deliver medication from pressurized canister). However, Baker fails to teach a resonance member configured to allow the olfactory stimulating material discharged from the container to resonate at a standing wave, and wherein the resonance member is configured to increase a magnitude of the sound wave generated in the nozzle member. Toda teaches the use an ultrasound generator and receiver in an olfactometer (Abstract) as well as the use of a band pass filter to amplify a sound wave generated (Section 2, signal processing procedure 2). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inhaler device of Baker with the band pass filter of Toda, most likely via a filtering module of the microprocessor, to improve the timekeeping capabilities of the system (Described in Baker paragraph 0039).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Starr (U.S. 20140379874 A1).
Regarding Claim 10, Baker teaches all of the limitations of claims 1 and 3 as stated in paragraph 26 of this action as well as the container has a quick response code (Barcode, Paragraph 0059) or a near field communication tag (RFID tag 61, Fig. 3) to recognize a type of the olfactory stimulating material and the olfactory stimulation terminal comprises an olfactory stimulating material recognizer configured to recognize the QR code or the NFC tag of the container (Paragraph 0064). However, while Baker teaches the use of barcodes or RFID technology for the tagging and recognition of components of the device, it does not specifically teach the use of a QR code or NFC tag. Starr teaches a portable medicament-dispensing system including a transmission hub and a medication device which may communicate via NFC (Paragraph 0033) and may include a QR Code for the identification of the contents of the device (Paragraph 0041). It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the NFC and QR Code technology of Starr into the device of Baker to offer alternative and easy-to-use means of identification for the type of inhalant being stored in the canister.

Response to Arguments
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Baker fails to teach each and every limitation of claim 1, specifically “the olfactory stimulation terminal is configured to obtain information regarding the amount of the olfactory stimulating material or the amount of the olfactory stimulation based on a sound wave generated in the olfactory stimulator by the manipulation of the user.” In addition to teaching an estimation of a dosage received using a fluid flow rate sensor (Paragraph 0058—fluid flow sensor), Baker teaches the inclusion of a microphone or other signal receiving component (Signal 
With respect to Toda, as Baker has been explained to teach all limitations of claim 1, a prima facie case of obviousness has been established with regard to claim 4.  With no additional argument against Toda as a basis of rejection, the combination of Baker and Toda teaches all limitations of claim 4.
With respect to Starr, as Baker has been explained to teach all limitations of claim 1, a prima facie case of obviousness has been established with regard to claim 10.  With no additional argument .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALR/                      Examiner, Art Unit 3791                                    
/CHRISTIAN JANG/               Primary Examiner, Art Unit 3791